Watson, O. J.:
I fully concur in the final conclusion reached by my associate, and in the views expressed in the opinion ás to the requirement of skill in public office, in their application to this case. Where an executive officer is charged with the *474exercise of functions judicial in their nature, he is responsible only for proper attention and good faith. The complaint in this case charges the appellant Chadwick with having, while secretary of state, audited and allowed certain fictitious and fraudulent claims against the state, knowing them to be such, which, by means of official warrants drawn by him, were paid out of the state treasury. This knowledge on his part is denied, and the findings of fact on which the judgment appealed from rests, do not in any manner impugn his attentiveness and good faith. If he was in fault in either of these respects, it should have been so found in express terms, and in the absence of such finding the judgment cannot stand.